DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,785,476 in view of US 2015/0334414 A1 (“Oh”). Although the the claims in the application and the patent are substantially similar and obvious variants of one another. For example:
U.S. Patent No. 10,785,476
Instant Application 16/939730
Note: underlined fonts mean difference in instant application
1. An apparatus for decoding a video encoded based on a largest coding unit, the apparatus comprising:
1. (currently amended): An apparatus for decoding a video encoded based on a largest coding unit, the apparatus comprising:
a largest coding unit determiner configured to determine a plurality of largest coding units of a predetermined size in a picture; and
a largest coding unit determiner configured to determine a plurality of largest coding units in a picture; and
a decoder configured to decode the plurality of largest coding units,
a decoder configured to decode the plurality of largest coding units,
wherein the decoder is further configured to determine at least one coding unit, included in a current largest coding unit that is one of the plurality of largest coding units to compare a size of the at least one coding unit with a size indicated by size limit information of a coding unit obtained from a bitstream, and to obtain split information for the at least one coding unit from the bitstream when the size of the at least one coding unit is greater than the size indicated by the size limit information,
wherein the decoder is further configured to determine a current coding unit included in a current largest coding unit that is one of the plurality of largest coding units, to obtain split information for the current coding unit when a size of the current coding unit is greater than a size acquired using size limit information,
wherein when the size of the at least one coding unit is equal to or less than the size indicated by the size limit information, the determined at least one coding unit is decoded without obtaining the split information from the bitstream,
wherein when the size of the current coding unit is equal to or less than the size acquired using the size limit information, the split information for the current coding unit is not obtained from the bitstream,

wherein the size acquired using the size limit information is equal to or greater than a minimum size allowable to the current the coding unit,
size limit information of a coding unit obtained from a bitstream (from 3rd limitation from above)…
a minimum size of the coding unit (from 5th limitation from above)
wherein the size limit information is obtained from the bitstream for a picture unit and the minimum size allowable to the current coding unit is obtained using information in the bitstream for sequence unit, and

wherein when the split information indicates a split, the current coding unit is split into a plurality of coding units that are smaller than the current coding unit, and when the split information indicates a non-split, the current coding unit is decoded without splitting the current coding unit.


	Although the Patent claims  wherein the size limit information is obtained from the bitstream, it is noted the Patent does not claim that the size limit information is “for a picture unit”, and further although the Patent claims the minimum size allowable to the current coding unit, it is noted the Patent does not claim that the minimum size allowable is “obtained using information in the bitstream for sequence unit, and wherein when the split information indicates a split, the current coding unit is split into a plurality of coding units that are smaller than the current coding unit, and when the split information indicates a non-split, the current coding unit is decoded without splitting the current coding unit ”; however, such limitations are well-known in the art. For example, Oh teaches wherein the size limit information is obtained from the bitstream for a picture unit (e.g. see at least paragraphs [0018], [0022]) and the minimum size allowable to the current coding unit is obtained using information in the bitstream for sequence unit (e.g. see at least paragraph [0025]), and wherein when the split information indicates a split, the current coding unit is split into a plurality of coding units that are smaller than the current coding 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the Patent with Oh in order to indicate the largest and smallest coding unit information used in the encoder to the decoder. 
	Claim 2 of the instant application is rejected for similar reasons as above. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,785,476 in view of US 2015/0055706 A1 (“Xu”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application and the patent are substantially similar and obvious variants of one another. Although the Patent claims a bitstream (e.g. see at least bitstream in claim 1), it is noted the Patent does not claim “a non-transitory computer-readable medium for recording a bitstream.” Xu however, teaches a non-transitory computer-readable medium for recording a bitstream (e.g. see paragraph [0074]; note: the computer-readable medium merely serves as a support for the bitstream information, see MPEP 2111.05. No patentable weight is given to the bitstream information). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the Patent with Xu in order to access and read encoded video data at a later time. 
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/939642 (reference application) in view of US 2015/0334414 A1 (“Oh”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application and the patent are substantially similar and obvious variants of one another. For example: 
Instant Application 16/939730 
Note: underlined fonts mean difference in instant application
16/939642 (reference application)

1. (currently amended): An apparatus for decoding a video encoded based on a largest coding unit, the apparatus comprising:
1. (currently amended): A method of decoding a video encoded based on a largest coding unit, the method comprising:

determining a plurality of largest coding units of a predetermined size in a picture;
a decoder configured to decode the plurality of largest coding units,
decoding a video encoded based on a largest coding unit (from above)
wherein the decoder is further configured to determine a current coding unit included in a current largest coding unit that is one of the plurality of largest coding units, to obtain split information for the current coding unit when a size of the current coding unit is greater than a size acquired using size limit information,
determining a current coding unit included in a current largest coding unit that is one of the plurality of largest coding units and; obtaining from a bitstream, split information for the current coding unit when a size of the current coding unit is greater than a size acquired using size limit information,
wherein when the size of the current coding unit is equal to or less than the size acquired using the size limit information, the split information for the current coding unit is not obtained from the bitstream,
wherein when the size of the current coding unit is equal to or less than the size acquired using the size limit information, the split information for the current coding unit is not obtained from the bitstream, 

wherein the size acquired using the size limit information is equal to or greater than a minimum size allowable to the current the coding unit,
wherein the size acquired using the size limit information is equal to or greater than a minimum size allowable to the coding unit, and
wherein the size limit information is obtained from the bitstream for a picture unit and the minimum size allowable to the current coding unit is obtained using information in the bitstream for sequence unit, and
wherein the size limit information is obtained from the bitstream for a picture unit and the minimum size allowable to the current coding unit is obtained using information in the bitstream for sequence unit.
wherein when the split information indicates a split, the current coding unit is split into a plurality of coding units that are smaller than the current coding unit, and when the split information indicates a non-split, the current coding unit is decoded without splitting the current coding unit.



	Although the reference application claims the split information, it is noted the reference application does not claim “wherein when the split information indicates a split, the current coding unit is split into a plurality of coding units that are smaller than the current coding unit, and when the split information indicates a non-split, the current coding unit is decoded without splitting the current coding unit”; however, such limitations are well-known in the art. For example, Oh teaches wherein when the split information indicates a split, the current coding unit is split into a plurality of coding units that are smaller than the current coding unit, and when the split information indicates a non-split, the current coding unit is decoded without splitting the current coding unit (e.g. see paragraphs [0018], [0025], [0031]). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the Patent with Oh in order to indicate the largest and smallest coding unit information used in the encoder to the decoder. 


This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu.

wherein split information for a current coding unit is included in the bitstream when a size of the current coding unit is greater than the predetermined size, the current coding unit being determined in a current largest coding unit among a plurality of largest coding units in a picture, when the size of the current coding unit is equal to or less than the predetermined size, the split information for the current coding unit is not included in the bitstream, wherein the predetermined size is equal to or greater than the minimum size, and wherein the size limit information is included in the bitstream for a picture unit, and the information indicating the minimum size is included in the bitstream for sequence unit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al., WO 2013/109122, discloses a high definition video coding method, involves outputting encoded data of size information of maximum encoding units, and determining numbers of process sequences of maximum encoding units based on size of maximum encoding units
Hendry et al., US 2015/0341642 A1, discloses a video encoding method, involves setting up tiles and slices about input current picture, performing encoding based on tiles and slices, transmitting encoded video information, and traversing tiles in picture
Yu et al., US 2013/0003857 A1, discloses a method for processing block of transform coefficients using scan coding pattern during e.g. video conferencing, involves processing several sub-blocks in coding order along diagonal scan coding pattern to generate bit sequence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485